Case 2:18-cv-14608-JLL-SCM Document 16 Filed 11/23/18 Page 1 of 4 PageID: 2199



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


JUUL LABS, INC.
        Plaintiff,                                       Case No. 2:18-cv-14608-JLL-SCM
v.
EONSMOKE, LLC., et al.,
        Defendants



              STIPULATION AND [PROPOSED] ORDER TO STAY ACTION

        Plaintiff JUUL Labs, Inc. (“JUUL”) and Defendant Vapor 4 Life Holdings, Inc. (“Vapor

4 Life”), by and through their respective counsel of record, hereby stipulate as follows:

        WHEREAS, JUUL filed its complaint for patent infringement on October 3, 2018, and its

first amended complaint naming Vapor 4 Life as a defendant for the first time on October 26,

2018;

        WHEREAS, on October 3, 2018, JUUL filed a related verified complaint before the

United States International Trade Commission entitled In the Matter of Certain Electronic

Nicotine Delivery Systems & Components Thereof (the “ITC Action”);

        WHEREAS, on October 26, 2018, JUUL filed an amended verified complaint in the ITC

Action naming Vapor 4 Life as a proposed respondent for the first time; and

        WHEREAS, under 28 U.S.C. § 1659(a), “[i]n a civil action involving parties that are also

parties to a proceeding before the United States International Trade Commission under section

337 of the Tariff Act of 1930, at the request of a party to the civil action that is also a respondent

in the proceeding before the Commission, the district court shall stay, until the determination of

the Commission becomes final, proceedings in the civil action with respect to any claim that


                                                  1
Case 2:18-cv-14608-JLL-SCM Document 16 Filed 11/23/18 Page 2 of 4 PageID: 2200



involves the same issues involved in the proceeding before the Commission, . . . if such request

is made within—(1) 30 days after the party is named as a respondent in the proceeding before the

Commission, or (2) 30 days after the district court action is filed, whichever is later.”

       NOW, THEREFORE, it is hereby stipulated by and between JUUL and Vapor 4 Life,

through their respective counsel of record, that, without waiver of any defenses that Vapor 4 Life

may have, including as to questions of venue and personal jurisdiction, the Court should order

this action stayed as to Vapor 4 Life pursuant to 28 U.S.C. § 1659(a).

       IT IS SO STIPULATED.




Dated: November 23, 2018                               /s/ Lisa J. Rodriguez
                                               Lisa J. Rodriguez
                                               SCHNADER HARRISON SEGAL & LEWIS LLP
                                               Woodland Falls Corporate Park
                                               220 Lake Drive East Suite 200
                                               Cherry Hills, NJ 08002
                                               (856) 482-5741
                                               lrodriguez@schnader.com

                                               Of Counsel:

                                               Daniel E. Yonan
                                               Michael E. Joffre
                                               Nirav N. Desai
                                               STERNE, KESSLER, GOLDSTEIN & FOX PLLC
                                               1100 New York Avenue, N.W.
                                               Washington, D.C. 20005
                                               Telephone: 202-371-2600
                                               Facsimile: 202-371-2540
                                               dyonan@sternekessler.com
                                               mjoffre@sternekessler.com
                                               ndesai@sternekessler.com

                                               Attorneys for Plaintiff JUUL Labs, Inc.




                                                  2
Case 2:18-cv-14608-JLL-SCM Document 16 Filed 11/23/18 Page 3 of 4 PageID: 2201




                                           /s/ Riccardo DeBari
                                    Riccardo DeBari
                                    THOMPSON HINE LLP
                                    335 Madison Avenue
                                    12th Floor
                                    New York, New York 10017-4611
                                    Phone: 212.344.5680
                                    Fax: 212.344.6101
                                    riccardo.debari@thompsonhine.com

                                    Eric N. Heyer
                                    (motion for admission pro hac vice pending)
                                    Clifton McCann
                                    (motion for admission pro hac vice pending)
                                    THOMPSON HINE LLP
                                    1919 M Street N.W.
                                    Suite 700
                                    Washington, D.C. 20036
                                    Phone: 202.331.8800
                                    Fax: 202.331.8330
                                    eric.heyer@thompsonhine.com
                                    clif.mccann@thompsonhine.com

                                    Attorneys for Defendant Vapor 4 Life Holdings, Inc.




PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED this ____ day of

__________________________, 2018.




                                    JOSE L. LINARES
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                       3
Case 2:18-cv-14608-JLL-SCM Document 16 Filed 11/23/18 Page 4 of 4 PageID: 2202



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of November, 2018, I will cause the foregoing

Stipulation and Proposed Order to Stay Action to be electronically filed with the Clerk via the

Court’s ECM/ECF system and thereby electronically served on all counsel of record.



                                                  /s/ Riccardo DeBari
                                           Riccardo DeBari
                                           THOMPSON HINE LLP
                                           335 Madison Avenue
                                           12th Floor
                                           New York, New York 10017-4611
                                           Phone: 212.344.5680
                                           Fax: 212.344.6101
                                           riccardo.debari@thompsonhine.com

                                           Attorneys for Defendant Vapor 4 Life Holdings, Inc.




                                              4
